Case 18-41189-mxm13 Doc 38 Filed 12/31/18                                    Entered 12/31/18 12:53:15                       Page 1 of 5



B 2100A (Form 2100A) (12/     )



                         UNITED STATES BANKRUPTCY COURT
                                               Northern District
                                            __________  DistrictofOf
                                                                   Texas
                                                                     __________

In re ________________________________,
      Harold Layne Curts                                                                          Case No. ________________
                                                                                                           18-41189




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.
 U.S. Bank Trust National Association,                                      MTGLQ Investors, LP
                                                                            ____________________________________
______________________________________
as Trustee of Chalet Series III Trust 6
______________________________________                                      ____________________________________
______________________________________                                      ____________________________________
           Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known): 2-1
should be sent:                                                             Amount of Claim: $106,954.56
 C/O SN Servicing Corp.                                                     Date Claim Filed: 06/07/2018
 323 5th Street
 Eureka, CA 95501

Phone: ______________________________
       800-603-0836                                                         Phone:
Last Four Digits of Acct #: ______________
                            6841                                            Last Four Digits of Acct. #: __________
                                                                                                         1411


Name and Address where transferee payments
should be sent (if different from above):



Phone:
Last Four Digits of Acct #:



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________
   /s/ Donna Davis                                                               December 31, 2018
                                                                            Date:____________________________
         Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
      Case 18-41189-mxm13 Doc 38 Filed 12/31/18                 Entered 12/31/18 12:53:15          Page 2 of 5

                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
          323 5TH STREET                                                             8:00 a.m. – 5:00 p.m. Pacific Time
          EUREKA CA 95501                                                                     Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                     December 4, 2018

                                                                               SnscLoanID0000286841
  H L CURTS
  TRINA E CURTS
  7214 DOVER LN
  RICHLAND HILLS TX 76118



RE: New Loan Number: @@@@@
                         0000286841
    Old Loan Number: @@@@@@
                       7601081411
    Collateral: 7214 DOVER LANE; RICHLAND HILLS TX

Dear Customer:

This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
§§1692 et seq.

As of the date of this letter, our records indicate the total amount of your debt is $108,419.83. Because of
interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
receive your check, in which event we will inform you before depositing the check for collection. For further
information, write the undersigned or call (800) 603-0836.

Chalet Series III Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a debt
collector, is responsible for servicing and collecting the debt .

Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
this letter, we will assume that the debt is valid.

If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
mail you a copy of such verification or judgment.

We will provide you with the name and address of the original creditor on the debt, if different from the current
creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.


SN Servicing Corporation for Chalet Series III Trust
Customer Service Department
      Case 18-41189-mxm13 Doc 38 Filed 12/31/18                Entered 12/31/18 12:53:15         Page 3 of 5

                                                                                                      (800) 603-0836
                                                                                     Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                          Branch Office NMLS #9785



                                                                                                 November 27, 2018

                                                                             SnscLoanID0000286841
 H L CURTS
 TRINA E CURTS
 7214 DOVER LN
 RICHLAND HILLS TX 76118



RE: New Loan Number:@@@@@@
                         0000286841
    Old Loan Number:@@@@@@
                       7601081411
    Collateral: 7214 DOVER LANE; RICHLAND HILLS TX

            NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
Dear Customer:

The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a
state law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
RESPA nor state law requires this notice, this notice is being provided to you for your information.
You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
you, has been assigned, sold or transferred from Rushmore Loan Management Services LLC to SN Servicing
Corporation for Chalet Series III Trust, effective November 15, 2018.

The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
the mortgage instruments, other than terms directly related to the servicing of your loan.

Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
later than 15 days after this effective date or at closing.

Your present servicer is Rushmore Loan Management Services LLC, 15480 Laguna Canyon Rd, Ste 100,
Irvine, CA 92618. If you have any questions relating to the transfer of servicing from your present servicer call
Customer Service at (888) 504-6700 Monday through Thursday between 6:00 a.m. and 7:00 p.m. and Friday
between 6:00 a.m. and 6:00 p.m. Pacific Time. This is a toll-free number.

Your new servicer will be SN Servicing Corporation.

The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
95501.

The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
the transfer of servicing to your new servicer call Donna Davis at (800) 603-0836 Monday through Friday
between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
secure website at https://borrower.snsc.com.

The date that your present servicer will stop accepting payments from you is November 14, 2018. The date
that your new servicer will start accepting payments from you is November 15, 2018. Send all payments on
or after November 15, 2018 to your new servicer.
      Case 18-41189-mxm13 Doc 38 Filed 12/31/18              Entered 12/31/18 12:53:15        Page 4 of 5
You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
late fee may not be imposed on you.

Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
written correspondence, other than notice on a payment coupon or other payment medium supplied by the
servicer, which includes your name and account number, and your reasons for the request. If you want to
send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
corrections to your account, and must provide you with a written clarification regarding any dispute. During
this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written request. However, this does not
prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

A Business Day is a day on which the offices of the business entity are open to the public for carrying on
substantially all of its business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
circumstances where servicers are shown to have violated the requirements of that Section. You should seek
legal advice if you believe your rights have been violated.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.
A consumer has the right to request in writing that a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt
collector or collection agency from taking any other action authorized by law to collect the debt.


SN Servicing Corporation for Chalet Series III Trust
Customer Service Department
      Case 18-41189-mxm13 Doc 38 Filed 12/31/18              Entered 12/31/18 12:53:15        Page 5 of 5

                                                                                                    (800) 603-0836
                                                                                   Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                        Branch Office NMLS #9785



                                                                                               November 27, 2018

                                                                           SnscLoanID0000286841
 H L CURTS
 TRINA E CURTS
 7214 DOVER LN
 RICHLAND HILLS TX 76118



RE: New Loan Number: @@@@@
                         0000286841
    Old Loan Number: @@@@@@
                       7601081411
    Collateral: 7214 DOVER LANE; RICHLAND HILLS TX

As stated in previous correspondence, the servicing of your mortgage loan has been transferred from
Rushmore Loan Management Services LLC to SN Servicing Corporation for Chalet Series III Trust effective
November 15, 2018

If your loan is secured by real estate, please contact your insurance carrier to have the mortgagee clause
changed to the following:
      SN Servicing Corp
      ISAOA ATIMA
      P.O. Box 35
      Eureka, CA 95502
Please have your insurance carrier forward a copy of your insurance policy with the mortgagee clause change
to our Escrow Department at the address shown above. If your property is located in a flood hazard zone,
which starts with an “A” or “V”, we will also require a copy of your flood insurance policy.

If you or your insurance carriers have any questions, please contact Donna Davis at (800) 603-0836 Monday
through Friday between 8:00 a.m. and 5:00 p.m., Pacific Time.

You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
bankruptcy, please read the next paragraph carefully for some important information.

NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
the property that secures the obligation.

SN Servicing Corporation for Chalet Series III Trust
Escrow Department
